Title: Cabinet Meeting. Opinion on the Application of Money Given by Law to the Indigent of Santo Domingo, [22 April 1794]
From: Randolph, Edmund,Knox, Henry,Hamilton, Alexander
To: 



[Philadelphia, April 22, 1794]

We do ourselves the honor of advising the President of the U. S. to apply the remainder of the money, given by law to the indigent of St. Domingo, resident here, to the furnishing of them with the means of going thither, it being known, that several vessels are now bound thither from different parts of the U. S. with passports for the purpose of conveying them.
April 22, 1794.
Edm: Randolph.
H Knox
Alexander Hamilton.

